RICE, J.
It is clear, upon authority, that the plaintiff in the complaint in this case is James M. Williams as an individual, and not as an administrator of any intestate. The complaint does not put in issue the title of any intestate to the slave sued for, but only the title of James M. Williams as an individual. The words “ administrator of Edward Williams”, which follow the name of James M. Williams in the *646margin or caption of the complaint, must be treated as descrip-tio persones. — Arrington v. Hare, 19 Ala. 243; Tate v. Shackelford, 24 ib. 510; 1 Saund. Pl. & Ev. 497, 498; Chapman v. Spence, 22 Ala. 588.
Under the complaint, the plaintiff cannot recover upon mere proof of the title of any intestate, but must fail unless he proves title in himself as an individual; unless it be one of those cases, where proof of a mere prior possession in the plaintiff will enable him to recover. There is nothing in the record to show that it is one of this class of cases. — Herring v. Glisson, 2 Dev. R. 156; Traylor v. Marshal, 11 Ala. 458.
Tjie charge of the court below is erroneous; and its judgment is-therefore reversed, and the cause remanded.